—In an action, inter alia, for a permanent injunction, the appeal is from so much of an order of the Supreme Court, Queens County (LeVine, J.), dated March 1, 1996, as granted the motion of the petitioners for a preliminary injunction.
Ordered that the order is affirmed insofar as appealed from, with costs.
The Supreme Court properly granted the petitioners’ motion for a preliminary injunction inasmuch as they demonstrated the likelihood of success on the merits, irreparable harm absent the preliminary injunction, and a balancing of the equities in their favor (see, Aetna Ins. Co. v Capasso, 75 NY2d 860; Melvin v Union Coll., 195 AD2d 447; Burmax Co. v B & S Indus., 135 AD2d 599).
*817We have reviewed the appellants’ remaining contentions and find them to be without merit.
Miller, J. P., Altman, Hart and McGinity, JJ., concur.